Citation Nr: 1443932	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-11 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left ankle strain.



ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel





REMAND

The Veteran served on active duty from December 2001 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2013, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  Following completion of the development requested, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2013, continuing the denial of the Veteran's claim.  

The AMC informed the Veteran in a May 22, 2013, cover letter to the SSOC that he had 30 days to respond to the SSOC.  A form by which the Veteran could waive the 30-day period was attached to the letter.  The form specifically indicated that, without a waiver from the Veteran, the agency of original jurisdiction (AOJ) would wait a minimum of 30 days before certifying the appeal to the Board.  No waiver was received from the Veteran.  In fact, the Veteran submitted additional evidence that was received at the AMC on June 12, 2013, within the 30-day period.  

The AMC did not respond to the submission of additional evidence.  Instead, the case was returned to the Board.  This is significant because the provisions of 38 C.F.R. § 19.37 (2013) require that, in situations such as this, the AOJ consider the evidence submitted and, if relevant, issue an SSOC.  (This is not a situation where AOJ consideration of evidence received at the Board after certification and transfer may be waived.  See 38 C.F.R. § 20.1304 (2013).)  Consequently, the case must be remanded for the AOJ to consider the evidence received in response to the May 2009 action.  

The case is REMANDED for the following action:

The AOJ must consider the evidence it received in June 2013.  Because it is pertinent to the question on appeal, the AOJ must, after undertaking any additional evidentiary development deemed necessary in light of the new evidence, re-adjudicate the rating claim on appeal.  Thereafter, if the benefit sought remains denied, a SSOC should be issued before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


